                     Case 1:18-cr-00217-KMW Document 246 Filed 01/15/20 Page 1 of 1

   lo) ~ ~ ~ n'W             ~IQ'    BRAFMAN        &    ASSOCIATES,
                                                  ATTORNEYS AT LAW
                                                                                  P.\.flC===========.t
                                                                                     USDCSDNY
   Li'0.     JAN 16~             ~         767 THIRD AVENUE , 26 TH FLOOR

                                             NEW Y ORK , NEW Y OR K 10017
                                                                                     DOCUMENT
                                                                                     ELECTRONICALLY FILED
    CHAM BERS OF KIMBA M. WOOD               TELEPHONE : (212) 750 - 7800
             u.s.o.J.-s.o.N.Y.                                                       DOC#: _ _ _ _ _ _ __
                                              FACSIMILE : (2 12 ) 750 - 3906
                                                                                      DATE FILED:      ,,/( f
                                                                                                        ~           I
                                                                                                                        /'J..o
                                          E-MAIL : ATTORNEYS @BRAFLAW.COM

BENJAMIN BRAFMAN
                                                                                                    ANDREA L . ZELLAN
  MARK M. BAKER                                                                                     JOSHUA D. K IRSHNER
   OF C O UNSEL
                                                                                                      JACOB KAPLAN
MARC A. AGN IF ILO                                                                                   TENY R. GERAGOS
   OF COUNSE L                                                                                        ADM ITTED IN N Y & CA

                                                                                                       STUART GOLD




                                                                          January 15, 2020
       VIAECF
       Honorable Kimba M. Wood
       United States District Court
       Southern District of New York
       500 Pearl Street
       New York, NY 10007
                                                                                       MEMO ENDORSED
                                        Re: United States v. Goldstein, 18 CR 217 (KMW)

       Dear Judge Wood:

               As part of the bail conditions in the above-referenced case, Dr. Jeff Goldstein' s travel
       was limited to the Southern and Eastern Districts of New York (without limitation) and the
       District of New Jersey (limited to counsel visits). We now write the Court requesting a                                        _ J
       modification of these travel restrictions to allow Dr. Goldstein to travel to and from the District]                        ,..;¥-"
       of New Jersey for purposes of employment and without the counsel-visit limitation. We also                          (;< (,-~
       request a further modification to allow Dr. Goldstein to travel to and from Florida with his                           \t
       family from February 14 - 22, 2020. Dr. Goldstein will provide his itinerary to Pretrial Services
                                                                                                        /
       in advance of his trip.

              We have spoken with the Government (AUSA Noah Solowiejczyk) and Pretrial Services
       (Officer Winter Pascual), and both have no objection to our requests . Thank you for your
       consideration.
                                                              Respectfully submitted,
                                                                   s/
                                                              Jacob Kaplan

       cc:        AUSA Noah Solowiejczyk (via ECF)
                                                                                                         1
                                                                                                          {         I
                  Pretrial Services Officer Winter Pascual (via email§,0       ORDERED: N.Y., N.Y.            /{;       2.o




                                                                               KIMBA M. WOOD
                                                                                   U.S.D.J.
